Title: To Thomas Jefferson from Ebenezer Bancroft Williston, 30 December 1825
From: Williston, Ebenezer Bancroft
To: Jefferson, Thomas


 Sir,
Middletown (Con)
Dec r30th 1825
I am engaged in preparing for publication a collection of the most celebrated speeches of American Orators. I find the greatest difficulty in procuring copies of the early Congressional debates.There never were more animating subjects of debate than those which the Revolution afforded, and those which afterward grew out of the relations of this country with France, and during both these periods many wise and eloquent Statesmen were in Congress, still the only speech which I can obtain delivered before 1800 is that of Mr Ames on the “British Treaty” delvd Apr. 28. 1796—I shall be under very great obligations to You if you will have the goodness to designate some of the most distinguished Congressional speeches made before 1800 & inform me from what source I may obtain copies of them. I hope, Sir, You will consider the anxiety I feel to make my collection as perfect as possible a sufficient Excuse for the liberty I take in thus addressing You.—With sentiments of the highest Esteem I am Sir your mot obt servtE. B. WillistonPS. Will you be so kind as to send me copies of your Inaugural addresses if convenient—